DETAILED ACTION
This communication is in respond to application filed on June 17, 2020. Claims 21-37 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/ guidance/eTD-info-I.jsp.

Claims 21-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,719,604. Although the claims at issue are not identical, they are not patentably distinct from each other.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. With respect to the claims 21-37 of the instant application, please refer to the following table, which illustrates the obvious and anticipatory relationship of the claim limitations at issue:


US Pat. No. 10,719,604
21. A computing device comprising: 
a system board; a plurality of hardware devices coupled to the system board, wherein the plurality of hardware devices includes at least one memory module, at least one central processing unit, and at least one baseboard management controller separate from the central processing unit, wherein the baseboard management controller is to: 
activate an intrusion detection mode; 
during activation of the intrusion detection mode, calculate a first digital signature of the hardware devices, a plurality of configurations settings of the computing device, and at least one firmware version of the computing device; cause storage of the first digital signature; 
in response to a trigger, calculate a second digital signature of a plurality of currently detected hardware devices of the computing device, a plurality of currently detected configuration settings of the computing device, and at least one current firmware version of the computing device; and 
perform a security action in response to the second digital signature not matching the first digital signature.
1. A computing device comprising: 
a system board; a plurality of hardware devices coupled to the system board, wherein the plurality of hardware devices includes at least one memory module, at least one central processing unit, and at least one baseboard management controller separate from the central processing unit, wherein the baseboard management controller is to: 
activate an intrusion detection mode; 
during activation of the intrusion detection mode, calculate a first digital signature of the hardware devices, a plurality of configurations settings of the computing device, and at least one firmware version of the computing device; cause storage of the first digital signature; 
upon detection of a trigger, calculate a second digital signature of a plurality of currently detected hardware devices of the computing device, a plurality of currently detected configuration settings of the computing device, and at least one current firmware version of the computing device; 
compare the second digital signature to the first digital signature; perform a security action based on the comparison....

2. The computing device of claim 1, wherein the trigger is at least one of: a latch detection and an adverse time condition.
23. The computing device of claim 21, wherein the baseboard management controller is further to: authenticate a user with authorization to continue a boot process for the computing device when the comparison is indicative of an intrusion prior to allowing the computing device to boot to an operating system.
4. The computing device of claim 1, wherein the baseboard management controller is further to: authenticate a user with authorization to continue a boot process for the computing device when the comparison is indicative of an intrusion prior to allowing the computing device to boot to an operating system.
24. The computing device of claim 23, the authentication includes a password based on the first digital signature.
5. The computing device of claim 4, the authentication includes a password based on the first digital signature.
25. The computing device of claim 21, wherein the baseboard management controller is further to: store the first digital signature at the time of activation of the intrusion detection mode to a remote server; and retrieve the first digital signature from the remote server for the comparison.
6. The computing device of claim 1, wherein the baseboard management controller is further to: store the first digital signature at the time of activation of the intrusion detection mode to a remote server; and retrieve the first digital signature from the remote server for the comparison.
26. The computing device of claim 21, wherein the baseboard management controller is further to store a digital signature taken at each boot of the computing device.
7. The computing device of claim 1, wherein the baseboard management controller is further to store a digital signature taken at each boot of the computing device.
27. The computing device of claim 21, wherein the first digital signature is based on at least a plurality of 


activate an intrusion detection mode, wherein the baseboard management controller is separate from at least one central processing unit of the device, and wherein the device includes a plurality of hardware devices coupled to a system board, wherein the plurality of hardware devices includes at least one memory module, the at least one central processing unit; 
during activation of the intrusion detection mode, calculate a first digital signature of the hardware devices, a plurality of configurations settings of the computing device, and at least one firmware version of the computing device; 
cause storage of the first digital signature; 
in response to a trigger, calculate a second digital signature of a plurality of currently detected hardware devices of the computing device, a plurality of currently detected configuration settings of the computing device, and at least one current firmware version of the computing device; and 


activate an intrusion detection mode, wherein the baseboard management controller is separate from at least one central processing unit of the device, and wherein the device includes a plurality of hardware devices coupled to a system board, wherein the plurality of hardware devices includes at least one memory module, the at least one central processing unit; 
during activation of the intrusion detection mode, calculate a first digital signature of the hardware devices, a plurality of configurations settings of the computing device, and at least one firmware version of the computing device; 
cause storage of the first digital signature; 
upon detection of a trigger, calculate a second digital signature of a plurality of currently detected hardware devices of the computing device, a plurality of currently detected configuration settings of the computing device, and at least one current firmware version of the computing device;


10. The non-transitory machine-readable storage medium of claim 9, wherein the intrusion trigger is at least one of: a latch detection and an adverse time condition.
30. The non-transitory machine-readable storage medium of claim 28, wherein the baseboard management controller is further to: determine a change in the computing device between the first digital signature and the second digital signature; and output a notification including the change.
9....
determine a change in the computing device between the first digital signature and the second digital signature...perform a security action based on the comparison, wherein the security action includes output of a notification including the change....
31. The non-transitory machine-readable storage medium of claim 28, wherein the baseboard management controller is further to: authenticate a user with authorization to continue a boot process for the computing device when the comparison is indicative of an intrusion prior to allowing the device to boot to an operating system.
11. The non-transitory machine-readable storage medium of claim 9, wherein the baseboard management controller is further to: authenticate a user with authorization to continue a boot process for the computing device when the comparison is indicative of an intrusion prior to allowing the device to boot to an operating system.
32.  The non-transitory machine-readable storage medium of claim 28, wherein the baseboard management controller is further to: retrieve the first digital signature from a remote server for the comparison.
12. The non-transitory machine-readable storage medium of claim 9, wherein the baseboard management controller is further to: retrieve the first digital signature from a remote server for the comparison.

13. The non-transitory machine-readable storage medium of claim 9, wherein the first digital signature is based on at least a plurality of corresponding unique identifiers of the hardware devices and firmware configuration information.
34.  A method comprising: 
activating an intrusion detection mode by a baseboard management controller of a device, wherein the baseboard management controller is separate from at least one central processing unit of the device, and wherein the device includes a plurality of hardware devices coupled to a system board, wherein the plurality of hardware devices includes at least one memory module, the at least one central processing unit; 
during activation of the intrusion detection mode, calculating a first digital signature of the hardware devices based on respective unique identifiers associated with the hardware devices, a plurality of configurations settings of the computing device, and at least one firmware version of the computing device; causing storage of the first digital signature; 
in response to a trigger, calculating a second digital signature of a plurality of currently detected hardware devices of the computing device, a plurality of currently detected configuration settings of the 
performing a security action in response to the second digital signature not matching the first digital signature.

wherein the device includes a plurality of hardware devices coupled to a system board, wherein the plurality of hardware devices includes at least one memory module, the at least one central processing unit; 
during activation of the intrusion detection mode, calculating a first digital signature of the hardware devices based on respective unique identifiers associated with the hardware devices, a plurality of configurations settings of the computing device, and at least one firmware version of the computing device; causing storage of the first digital signature; 
upon detection of a trigger, calculating a second digital signature of a plurality of currently detected hardware devices of the computing device, a plurality of currently detected configuration settings of the 
comparing the second digital signature to the first digital signature....performing a security action based on the comparison....

15....
determining a change in the computing device between the first digital signature and the second digital signature.... performing a security action based on the comparison, wherein the security action includes output of a notification including the change; ...
36.  The method of claim 34, further comprising: authenticating, by the baseboard management controller, a user with authorization to continue a boot process for the computing device when the comparison is indicative of an intrusion prior to allowing the computing device to boot to an operating system.
16. The method of claim 15, further comprising: authenticating, by the baseboard management controller, a user with authorization to continue a boot process for the computing device when the comparison is indicative of an intrusion prior to allowing the computing device to boot to an operating system.
37.  The method of claim 34, further comprising: storing the first digital signature at the time of activation of the intrusion detection mode to a remote server; retrieving the first digital signature from the remote server for the comparison.
17. The method of claim 15, further comprising: storing the first digital signature at the time of activation of the intrusion detection mode to a remote server; retrieving the first digital signature from the remote server for the comparison.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 25, 28-30, 32, 34-35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 9,876,645 B1 to Ramalingam et al. (Hereinafter Ramalingam) in view of US PG-PUB No. 2003/0120918 A1 to VanDer Kamp (hereinafter VanDer Kamp).
As per claim 21, Ramalingam disclosed a computing device comprising: 
a system board; a plurality of hardware devices coupled to the system board, wherein the plurality of hardware devices includes at least one memory module, at least one central processing unit (Ramalingam, Fig. 4, deliverable 404, col. 3 lines 35-38 disclosed the deliverable may include “laptops, desktops, tablets, mobile phones, server computers, networking appliances, or any other computing device”, which inherently include memory module and central processing unit), and at least one baseboard management controller separate from the central processing unit (Ramalingam, Fig. 4, Verification Equipment 410, and col. 8, lines 10-13, “…the manufacturer 402 may establish a physical connection between the deliverable 404 and the verification equipment 410”, note that the verification equipment (i.e. baseboard management controller) is coupled to the system board via the physical connection), wherein the baseboard management controller is to: 
calculate a first digital signature of the hardware devices, a plurality of configurations settings of the computing device, and at least one firmware version of the computing device (Ramalingam, col. 3, line 57 – col. 4, line 4, signature generated for deliverable is used for 
cause storage of the first digital signature (Ramalingam, col. 3, lines 3-5, “The signature may be sent by the manufacturer to the recipient using a variety of different mechanisms”, storage means implied); 
in response to a trigger, calculate a second digital signature of a plurality of currently detected hardware devices of the computing device, a plurality of currently detected configuration settings of the computing device, and at least one current firmware version of the computing device (Ramalingam, col. 4, line 47-51, the verification equipment determines a signature for the deliverable, the establishing of connection between verification equipment and the deliverable corresponds to a trigger); and 
perform a security action in response to the second digital signature not matching the first digital signature (Ramalingam, col. 4, line 47-51, the verification equipment determines a signature for the deliverable, also col. 11, line 53 – col. 12, line 14, verification equipment generates signature and determines whether it matches the signature provided by the manufacturer; and further col. 4, line 57-60, the verification equipment displays “a score indicating a likelihood or probability that the deliverable 204 has been tampered with”, also, col. 11, lines 1-10, providing recipient with an indication that the computing device has been altered or tampered, Examiner’s Note: alerting user potential security issue is a form of security action);
Ramalingam does not explicitly activate an intrusion detection mode, however, in an analogous art in computer security, VanDer Kamp disclosed the concept of configuring a computer system with a secure mode and maintenance mode and chassis intrusion detection mechanism is activated when the secure mode is activated (VanDer Kamp, par 0018); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to 

As per claim 22, Ramalingam-VanDer Kamp disclosed the computing device of claim 21, wherein the trigger is at least one of: a latch detection and an adverse time condition (VanDer Kamp, par 0018, the system detects when a computer system is opened, which is a trigger event equivalent to a latch detection).

As per claim 25, Ramalingam-VanDer Kamp disclosed the computing device of claim 21, wherein the baseboard management controller is further to: store the first digital signature at the time of activation of the intrusion detection mode to a remote server; and retrieve the first digital signature from the remote server for the comparison (Ramalingam, col. 3, lines 3-5, “The signature may be sent by the manufacturer to the recipient using a variety of different mechanisms”, and further col. 8, lines 50-65, the signature is provided to recipient via web server, the web server performs the functions corresponds to the claimed remote server).

Claims 28-29 recite substantially the same limitations as claims 21-22, respectively, in the form of a non-transitory machine-readable storage medium storing instruction for implementing functions of the corresponding device, therefore, they are rejected under the same rationale.

As per claim 30, Ramalingam-VanDer Kamp disclosed the non-transitory machine-readable storage medium of claim 28, wherein the baseboard management controller is further to: determine a change in the computing device between the first digital signature and the second 

As per claim 32, Ramalingam-VanDer Kamp disclosed the non-transitory machine-readable storage medium of claim 28, wherein the baseboard management controller is further to: retrieve the first digital signature from a remote server for the comparison (Ramalingam, col. 3, lines 3-5, “The signature may be sent by the manufacturer to the recipient using a variety of different mechanisms”, and further col. 8, lines 50-65, the signature is provided to recipient via web server, the web server performs the functions corresponds to the claimed remote server).

Claims 34 and 37 recites substantially the same limitations as claims 21 and 25, respectively, in the form of a method implemented by the corresponding device, therefore, they are rejected under the same rationale.

As per claim 35, Ramalingam-VanDer Kamp disclosed the method of claim 34, further comprising: determining, by the baseboard management controller, a change in the computing device between the first digital signature and the second digital signature; and outputting a notification including the change (Ramalingam, col. 4, lines 56-59, “the verification equipment is configured to display a score indicating a likelihood or probability that the deliverable 204 has been tampered with”).


Claims 23, 31 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ramalingam in view of VanDer Kamp as applied to claim 21 above, and further in view of US PG-PUB No. 2018/0322271 A1 to Arora et al. (hereinafter Arora).
As per claim 23, Ramalingam-VanDer Kamp disclosed the computing device of claim 21, Ramalingam-VanDer Kamp does not explicitly disclose the baseboard management controller is further to: authenticate a user with authorization to continue a boot process for the computing device when the comparison is indicative of an intrusion prior to allowing the computing device to boot to an operating system; however, in an analogous art in computer system security, Arora disclosed requiring user authentication to continue a boot process when pre-boot authentication of system integrity verification fails (Arora, par 0025, 0028, pre-boot security system 26 verifies a hash of system information and “If instead pre-boot authentication was bypassed or the security environment is deemed questionable, operating system authentication is performed”); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Ramalingam to incorporate the concept of allowing OS authentication bypass only when pre-boot authentication returns a positive result, such modification would provide increased system security by ensuring additional security measure when integrity verification fail.

Claim 31 recites substantially the same limitations as claim 23, in the form of a non-transitory machine-readable storage medium storing instruction for implementing functions of the corresponding device, therefore, it is rejected under the same rationale.

Claim 36 recites substantially the same limitations as claim 23, in the form of a method implemented by the corresponding device, therefore, it is rejected under the same rationale.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ramalingam in view of VanDer Kamp and Arora as applied to claim 23 above, and further in view of US PG-PUB No. 2014/0365780 A1 to Movassaghi (hereinafter Movassaghi).
As per claim 24, Ramalingam-VanDer Kamp-Arora disclosed the computing device of claim 23, Ramalingam does not explicitly disclose the authentication includes a password based on the first digital signature, however, in an analogous art in computer system security, Movassaghi disclosed generating password based on device signature (Movassaghi, par 0008, password generated based on device-specific signature generated from unique information extracted from device); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Ramalingam to further incorporate the generating password using device-specific signature as disclosed by Movassaghi, in order to ensure security and uniqueness of password.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ramalingam in view of VanDer Kamp as applied to claim 21 above, and further in view of US PG-PUB No. 2014/0365780 A1 to Movassaghi (hereinafter Movassaghi).
As per claim 26, Ramalingam-VanDer Kamp disclosed the computing device of claim 21; , Ramalingam-VanDer Kamp does not explicitly disclose the baseboard management controller is further to store a digital signature taken at each boot of the computing device, however, in an analogous art in computer system security, Natu disclosed the concept of recording system measurements during each boot of computing device (Natu, par 0028, firmware hash such as BIOS hash measured and stored during each boot operation); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system .

Claims 27 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ramalingam in view of VanDer Kamp as applied to claim 21 above, and further in view of US PG-PUB No. 2012/0297205 A1 to Yuen et al. (hereinafter Yuen).
As per claim 27, Ramalingam-VanDer Kamp disclosed the computing device of claim 21; Ramalingam-VanDer Kamp does not explicitly disclose the first digital signature is based on at least a plurality of corresponding unique identifiers of the hardware devices; however, in an analogous art in computer system security, Yuen disclosed the concept of calculating a signature of a computing device based on a plurality of corresponding unique identifiers of its hardware components (Yuen, par 0095, signature generated from information uniquely identifies the computer including “network adapter address (MAC), BIOS serial number, CPU serial number, graphics card serial number, motherboard serial number, OS serial number and type”); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Ramalingam to further incorporate the generating signature of computer based on hardware identification information of components as disclosed by Yuen, in order to ensure generated signature uniquely corresponds to the computing device.

Claim 33 recites substantially the same limitations as claim 27, in the form of a non-transitory machine-readable storage medium storing instruction for implementing functions of the corresponding device, therefore, it is rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shimatani (US Pat. No. 9,037,839 B2) disclosed a method and system implementing secure startup of computing device including determining whether configuration information for hardware resources of the computing device have been modified.
Landry (US Pat. No. 9,292,277 B2) disclosed a method and system for updating firmware of a component using a firmware update application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linglan Edwards whose telephone number is (571)270-5440. The examiner can normally be reached 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/LINGLAN E EDWARDS/Primary Examiner, Art Unit 2491